UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
              v.              ) Criminal Action No. 05-100-13 (RWR)
                              )
DESMOND THURSTON,             )
                              )
               Defendant.     )
______________________________)


                         MEMORANDUM ORDER

     Defendant Desmond Thurston filed an unopposed motion under

18 U.S.C. § 3582(c) for a reduction of his sentence on two

counts of distributing crack cocaine because the sentencing

guidelines range upon which his sentence was based was later

lowered by Amendment 782 to the U.S. Sentencing Guidelines

(“U.S.S.G.”).   Unopposed Motion to Reduce Sentence, ECF No. 1540

(“Mot.”) at 1-2.   Because the factors under 18 U.S.C. § 3553(a)

that must be considered in deciding Thurston’s reduction motion

were fully considered when Thurston was given his original

sentence which reflected a downward departure from the then-

applicable sentencing range and do not weigh in favor of

reducing Thurston’s sentence further, the motion will be denied.

     A jury found Thurston guilty of two counts of unlawful

distribution of less than 5 grams of crack cocaine in violation
                                 -2-


of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C).    See Judgment, ECF No.

1405 at 1.   The applicable guidelines range for Thurston at the

time of sentencing was 262 to 327 months of imprisonment from an

offense level of 36 and a criminal history category of IV.    Mot.

at 1.   Thurston’s range was based largely upon Thurston’s

responsibility for at least 1.5 kilograms of cocaine base as

relevant conduct.   Id. at 2.   However, as I announced at

sentencing, I departed downward from the applicable range to the

range of 168 to 210 months represented by an offense level of 33

and a criminal history category of III.

     Thurston was sentenced on October 29, 2010 to 194 months of

imprisonment.   Thurston unsuccessfully appealed his sentence to

the D.C. Circuit which held, among other things, that the

sentence did not violate Thurston’s Sixth Amendment Rights.

United States v. Jones, 744 F.3d 1362, 1370 (D.C. Cir. 2014).

Now, Thurston seeks to have his sentence reduced since the crack

cocaine sentencing penalties were lowered after he was

sentenced.

     Section 3582(c)(2) requires a court to consider factors

identified in 18 U.S.C. § 3553(a).     Those factors include, among

others, “the nature and circumstances of the offense,” “the

history and characteristics of the defendant,” “the need for the

sentence imposed to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for
                                 -3-


the offense,” “the need for the sentence imposed to afford

adequate deterrence to criminal conduct,” and “the need to

protect the public from further crimes of the defendant.”      See

18 U.S.C. § 3553(a).

     At sentencing, I considered and discussed all of those

factors and others.    I explained that for many years, Thurston

was involved in hustling crack with many others in a

neighborhood held hostage to violence and addiction.    His group

felt free to spread this poison and help keep people strung out.

Thurston lined his own pockets off of their misery and lessened

the lives of countless others.    The substantial evidence of

Thurston’s repeated acts of violence and gun play was very

troubling.    Cf., e.g., Presentence Report, ECF No. 1401 at

¶¶ 38, 43, 46-48, 53, 57-59, 61.    There was no charitable view

of that kind of behavior, and it deserved substantial

punishment.

     However, mitigating factors warranted a downward departure.

The departure resulted from concerns about the gross disparity

between the applicable sentencing range and the far lower range

applicable solely to the two small amounts of crack the jury

found that he had sold, concerns about how his applicable

criminal history category of IV would be only III if sentencing

had been held only one business day later when a lower

guidelines calculation would take effect, and consideration of
                                -4-


mitigating factors in his background and the delay he

experienced in having his sentencing hearing.

     The Court found a downward departure to a sentence of 194

months of imprisonment to be fair and just after considering all

§ 3553(a) factors.   Thurston now seeks a sentence reduction to

one within a range of 168 to 210 months.    He currently is

serving a sentence within that very range; that is the same

range within which I already sentenced him.    He has presented no

facts or arguments that support any different result.

Therefore, it is hereby

     ORDERED that Thurston’s Unopposed Motion to Reduce Sentence

[1540] be, and hereby is, DENIED.

     SIGNED this 7th day of April, 2015.


                                                    /s/
                                           ______________________
                                           RICHARD W. ROBERTS
                                           Chief Judge